Citation Nr: 0916398	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  02-15 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for residuals of a 
right wrist laceration.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from February 1990 to February 
1993.  He was born in May 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

In June 2006, the Board denied entitlement to increased 
evaluations for postoperative right meniscectomy and a 
dermatological disorder.  In that same decision in June 2006, 
the Board also remanded the issues shown on the first page 
herein, as well as the issue of service connection for a 
gastrointestinal disorder to include gastroesophageal reflux 
disorder (GERD).  The RO subsequently granted service 
connection for GERD (and assigned a noncompensble rating), 
and that issue is no longer on appeal.  The denial was 
confirmed on the other two issues, and they were returned to 
the Board.

Service connection is also in effect for meniscectomy of the 
right knee, postoperative, for which a 30 percent rating is 
assigned and a separate 10 percent rating is assigned for 
osteoarthritis of the right knee; thrombophlebitis of the 
right leg, rated as 10 percent disabling; and cervical 
lymphadenopathy, postoperative scar; postoperative deflection 
of the nasal septum; tinea versicolor, laceration scar on the 
left side of the head; and burns on the left foot; each rated 
as noncompensably disabling.

In April 2008, the Board remanded the case for specific and 
detailed development on both issues shown on the front page 
of this decision.  The RO subsequently developed issue #1, 
and a medical opinion was obtained.  The SSOC issued in July 
2008 cited, as pending on appeal, the two issues on the first 
page of this decision, but development was not undertaken on 
issue #2, and the SSOC substantively addressed only the VA 
psychiatric examination and opinion relating to issue #1.  


After the case was returned to the Board, it was concluded 
that the medical opinion was inadequate and, since an opinion 
was required with regard to issue #1, the Board forwarded the 
case to an outside medical expert in November 2008 for such 
an opinion.  That opinion, dated in January 2009, is now of 
record and has been reviewed by the Veteran and his 
representative; neither provided a response.  

Issue #2 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.


FINDING OF FACT

The aggregate evidence of record is in relative equipoise as 
to whether the Veteran's multiple service-connected 
disabilities have caused or significantly contributed to the 
development of his current acquired psychiatric disability.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his acquired 
psychiatric disability is proximately due to or the result of 
his other service-connected disabilities.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).  In view of the grant 
herein on issue #1, there is no need for further discussion 
of notice or development.

II.  Applicable Law, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2008)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In general, congenital or developmental defects, such as 
personality disorders, are not diseases or injuries as such 
within the meaning of applicable legislation, and are not 
subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal 
dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited 
therein.  See also VAOPGCPREC 82- 90.  However, the VA 
General Counsel (GC) has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.  
See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  See also VA 
VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 
43,253 (1990); see also VAOPGCPREC 82-90 (July 18, 1990), 
published at 56 Fed. Reg. 45,711 (1990).
 
Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  When service connection is 
thus established for a secondary disorder, the secondary 
condition is considered a part of the original disability.  
Any increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service-
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected.  The Board notes that 38 C.F.R. § 3.310, above, 
the regulation which governs claims for secondary service 
connection, was amended during the pendency of this claim and 
appeal.  The intended effect of this amendment was to conform 
VA regulations to the Allen decision, supra.  38 C.F.R. § 
3.310(b) (2008). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not 
render medical conclusions, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); however, a lay statement may be made which 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence.  More recently, the 
U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Extensive clinical records are in the file relating to the 
Veteran's mental health condition and history.  As cited in 
an earlier remand, the Board notes that the Veteran has been 
treated at several facilities for anxiety and depression.  
Recent clinical notations have been to the effect that he had 
manifested multiple explosive episodes at work as a 
correctional officer at a local prison, and was required to 
take time off.  At the time of the earlier Board 
consideration, there was no medical opinion of record as to 
the duration or etiology of the disability, although the 
Veteran was noted to be convinced that it was related to the 
stresses of his service-connected disabilities.  

Since then, a convoluted psychological assessment including a 
history was obtained, to the effect that his Axis I diagnosis 
was "depressive disorder, NOS (not otherwise specified); 
generalized anxiety disorder; pain disorder associated with 
both psychological factors and a general medical condition".  
Axis III cited arthritis and multiple right knee surgeries 
(all of which are presumably service connected).  

Among other comments, the psychologist indicated that the 
Veteran's preoccupation with knee pain was due partly to his 
personality, as shown by the MMPI survey.  The psychologist 
opined, in sum, that the psychiatric problems were not due to 
service but that his personality structure rendered him 
overly concerned about his physical problems.  This opinion 
is not responsive to the questions asked, and the opinion is 
not particularly productive in resolving the issue at hand.

Accordingly, the Board's remand in April 2008 requested that 
the Veteran be scheduled for a psychiatric evaluation by a 
physician who had not previously examined him, with all 
evidence made available for review.  Written opinions were to 
be provided for the following:  (a) What is the correct 
diagnosis(es) of the Veteran's psychiatric disabilities; (b) 
When did the Veteran's psychiatric disability(ies) commence 
and by what is that determinable; (c) To what is/are the 
Veteran's psychiatric disability(ies) attributable; (d) To 
what extent has/have the Veteran's service-connected 
disabilities played any role in his psychiatric disabilities, 
regardless of the diagnosis(es)?  All opinions were to be 
issued in the context of whether "it is at least as likely 
as not", which does not mean merely within the realm of 
medical possibility, but rather than the weight of medical 
evidence both for and against a conclusion is so evenly 
divided as it is as medically sound to find in favor of 
causation as it is to find against it. 

In June 2008, the Veteran underwent a VA psychiatric 
evaluation, the report of which is of record.  The examiner 
diagnosed intermittent explosive disorder, depression, NOS 
(under Axis I); and Cluster B straits under Axis II.  Axis 
III was "see medical records".   In the segment related to 
opinions, the examiner noted that the Veteran has reported 
developing problems while in the military; that it was 
"difficult to discern the reason or the etiology for his 
psychological condition; however, it is likely aggravated by 
psychological stress or environmental conditions".  
(Emphasis added.)  As to the extent to which his service-
connected disabilities had affected the psychiatric 
condition, the examiner simply recited the Veteran's 
statements in that regard, without any separate opinion.  

Because of the unresponsiveness of the June 2008 opinion, and 
because of the remaining pertinent issues at hand, in 
November 2008, the Board referred to the case for the opinion 
of an independent medical expert.  The psychiatric evaluator 
was asked to provide written opinions as to the following:  
(1) What is the correct diagnosis (or diagnoses) of the 
Veteran's psychiatric condition? (2)  When did the Veteran's 
psychiatric disability(ies) commence and by what is that 
determinable? (3) Is it at least as likely as not (i.e., to 
at least a 50-50 degree of probability) that the Veteran has 
a psychiatric disorder which was incurred in military 
service, or which pre-existed service and was aggravated 
therein, or is such a causation or aggravation relationship 
to service unlikely (i.e., less than a 50-50 probability)? 
(4) Is it at least as likely as not (i.e., to at least a 50-
50 degree of probability) that the Veteran has a psychiatric 
disorder which was not incurred in or aggravated by service 
but is proximately due to, the result of, or aggravated 
beyond its previous baseline level of disability by any 
service-connected disabilities, or is such a causation or 
aggravation relationship unlikely (i.e., less than a 50-50 
probability)?  (Citing definitional guidelines relating to 
both "at least as likely as not" and "aggravated.") 
 
The response of the medical expert, dated in January 2009 is 
now of record.  In substance, the Axis I diagnosis was 
"dysthymic disorder, intermittent explosive disorder, pain 
disorder associated with both psychological factors and a 
general medical condition."  Axis II was deferred.  
Specifically, the examiner felt that, while there were not 
enough data in the records to identify a specific personality 
disorder, the testing profile indicated that there was 
probably some sort of personality disorder present.

As for when the psychiatric disorder began, the examiner 
noted that the Veteran had indicated that his symptoms began 
at the end of his military career, and that he was seen 
during those last six months.  However, for reasons he 
discussed, and based on the evidence of record, including 
some inconsistencies, the examiner concluded it is unlikely 
that the Veteran had a psychiatric disorder which was 
incurred in service.

On the other hand, as to post-service incurrence or 
aggravation, the examiner further opined (with emphasis in 
original) that :

        Yes, it is at least as likely as not that the 
Veteran has a psychiatric disorder which is 
aggravated beyond its previous baseline by a 
service-connected disability.  

        The Veteran's  appeal responses from 2002 and 
2005 notes were reviewed, as well as his subjective 
belief that is "feelings have turned into anger 
issues" - in 2002, he appealed the decision that 
there was no basis for service-connected for 
depression, with the following statement:"...based 
on all of the problems with my leg and not being 
able to do certain things and not being able to 
sleep well (due) to the reflux problem has had me 
very depressed and has created outrageous mood 
swings".  
        
        The nature of intermittent explosive disorder 
(IED) indicates the root of difficulties in 
responding to stressful situations and lack of 
appropriate coping mechanisms occurring prior to 
adulthood, and thus causation and/or aggravation by 
any service-connected condition is unlikely, and 
there is no justifiable link to his anger 
dysregulation problems, nor the excessive degree of 
them, and his physical (service-connected) 
problems.
        
        In 2005, the Veteran's appeal response for 
service-connection for depression read as follows:  
"My claim is based on the fact of me being 
depressed because I can no longer be as active with 
my family and kids or in work due to I cannot 
function (normally) with my leg thus creating me 
feeling inadequate as a person and having to take 
medications prescribed from the VA and personal 
physicians for depression and anger".  
        
        Considering his mood symptoms (i.e., those not 
related to temper, anger, physical aggression, 
etc., but rather self-esteem and symptoms of 
chronic dysthymia), it is at least as likely as 
not, that his physical conditions have aggravated 
this.  
        
        Also, linked to this, is the issue of his pain 
disorder, and although the focus or preoccupation 
with physical symptoms is chronic and 
characterologic [presumably e.g., congenital or 
development in nature as in a personality disorder] 
in nature (and thus pre-exists his military 
service), it is also at least as likely as not that 
there is a correlation between this diagnosis and 
physical problems, as that is a component of known 
general medical disorder (his service-connected 
knee condition, prior surgeries, etc.) as focal 
point of his complaints.  
        
        He has consistently reported feeling 
disappointed in himself, and to paraphrase and 
summarize, he believes he is "less" because of 
his pain, and the real and/or perceived 
identification he has of himself is that he is 
essentially disabled and permanently effected [sic] 
by his condition.

In assessing what evidence is now available, it appears that 
all reasonable documentation is now in the file, and after 
extensive development, as firm and enlightened an opinion as 
is possible is now of record.  The mental health situation in 
this case is both diagnostically and etiologically 
complicated.  The Board is required to resolve the issue in 
an equitable manner under the law, weighing the data and 
evidence.  In this case, although the evidence is certainly 
not unequivocal, we believe there is an approximate balance 
raising a reasonable doubt, which must be resolved in the 
Veteran's favor.  

There are three basic potential theories under which this 
case could be resolved, based on the recent medical opinions.  
In this regard, it is noted that, while some of the opinions 
have not been entirely complete, they are not inherently 
inconsistent with one another in pertinent conclusions and 
facts.

First, the recent medical expert opinion suggests that, while 
the Veteran's psychiatric problems may well have been first 
manifested late in service, raising the question of direct 
service connection, they were probably not of in-service 
origin but rather pre-existed service, thus raising the 
question of aggravation in service.  But, since whatever pre-
existed service was probably a "characterological 
disorder", e.g., comparable to a congenital or personality 
disorder, under regulations and pertinent GC guidelines, 
aggravation would not be applicable and a grant of direct 
service connection could arguably be made on the basis of 
superimposed disability in service.  However, the lack of a 
definitive diagnosis of an acquired mental disorder in 
service militates against direct service connection on that 
basis.

In the final analysis, the Board concludes that the totality 
of the competent and probative evidence of record supports 
the third potential basis, i.e., a reasonable-doubt grant of 
secondary service connection for the Veteran's current 
psychiatric disability, diagnosed as dysthymic disorder, 
intermittent explosive disorder, and pain disorder associated 
with both psychological factors and a general medical 
condition, on the basis of causation by his service-connected 
multiple disabilities.

ORDER

Secondary service connection for the Veteran's acquired 
psychiatric disorder, on the basis of causation by his 
multiple service-connected disabilities, is granted.


REMAND

With regard to the right wrist issue, the Board has 
repeatedly noted that clinical evidence showed that he was 
seen in July 1998 for a laceration on his "left" hand, for 
which he was treated with sutures.  

He was again seen in May 1999 after an incident when he was 
dancing and his knee gave out.  He reported that he went to 
St. Mary's for care after that fall.  And, while his right 
knee was a problem then, it is unclear whether he cut his 
hand at that time.  

Since then, there have been two separate incidents in which 
the Veteran reportedly injured his right hand.  One was in 
July 2000 when he reportedly was on a ladder in his kitchen 
changing a light bulb and his right knee gave out, causing 
him to fall into a plate glass window.  The other was 
reportedly in August 2000 when he was dancing and lost his 
balance, putting his hand through a plate glass window.

The treatment reports (from Texas Tech University Health 
Science Center and University Medical Center) associated with 
that second incident indicate that he had been drinking beer 
at the time, but did not attribute the fall to his being 
intoxicated; in fact, only a singular notation is of record 
as to how much he had then imbibed.  He has alleged that the 
beer-drinking did not cause him to fall, but his knee gave 
way on him.  In any event, the right hand laceration required 
emergency room treatment and eventual surgical repair.

The Board has previously noted that the Veteran indicated 
that his wife and/or others could confirm the circumstances 
of the fall(s), but evidence in that regard had not 
apparently yet been submitted; and that "The proof required 
for a grant of service connection for the wrist or hand 
residuals becomes more of a factual issue than a medical 
one".

The Board further noted that, while the Veteran's statements 
alone were not particularly incredible, observations from 
others who saw them would be helpful to that end to include 
ambulance, emergency room, or other records from the 
immediate care on the former incident as well as the second. 

Noting the problems involved in the case, the Board has 
already previously observed that the appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Moreover, any evidence he 
may have with regard to the etiology of the disorders claimed 
in issues herein should be submitted, including from care-
givers, employers, etc.; and the RO should assist him in 
acquiring them as necessary.  In particular, he was to be 
asked for comments by observers as to how he injured his 
right wrist or hand. 

Since the Board's remand on that occasion, further 
clarification has been issued by the Court with regard to lay 
observations.  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  However, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. 
March 3, 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").

A review of the post-remand file indicated that on no 
occasion was any attempt whatsoever made to pursue that 
avenue of development, to obtain such statements and/or to 
assist the Veteran in that regard.  Accordingly, the Board 
continued to agree that further development is necessary in 
that regard in accordance with the previous Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the Veteran 
the right to compliance with the remand orders).

Accordingly, in 2008, the case was REMANDED for action to 
include that: 

Specifically, the Veteran should be asked to 
identify and, if possible, obtain corroborative 
and descriptive statements from individuals who 
can substantiate the presenting circumstances of 
any or all of his wrist injuries, e.g., family, 
friends, supervisors, fellow employees, 
bystanders, emergency room crews, private medical 
facilities, etc.  

The statements should include their observations 
as to the circumstances which resulted in right 
wrist injuries and lacerations, to include 
whether his service-connected problems, 
particularly his right lower extremity 
disabilities, seemed, from their perspective, to 
have caused, in any contributed to, or had any 
impact on those circumstances, e.g., caused him 
to fall, precluded his being unable to stop 
himself once falling, etc., in which case, this 
should be detailed by all affiants.  The RO 
should assist him to the extent possible.  All 
responsible avenues of development should be 
pursued, and the Veteran should be encouraged to 
think about who may have been present for or 
shortly after (e.g., emergency crews on the 
scene) the injuries and obtain comments from 
these observers so he may be able to document the 
circumstances as required to positively resolve 
his claim.

Unfortunately, review of the action taken since the Board's 
2008 remand decision again shows no action to develop 
evidence as requested.  The subsequent SSOC identifies issue 
#2 as still being on appeal, but there is no substantive 
reference to either that issue or the requested development 
that was to have taken place.

As a matter of law, a remand by the Board confers on the 
Veteran the right to compliance with the remand orders.  And 
since that action has not taken place, the Board has no 
choice but to again remand.   See Stegall v. West, supra.  

The case is remanded for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    Specifically, the Veteran should be 
asked to identify and, if possible, obtain 
corroborative and descriptive statements 
from individuals who can substantiate the 
presenting circumstances of any or all of 
his wrist injuries, e.g., family, friends, 
supervisors, fellow employees, bystanders, 
emergency room crews, private medical 
facilities, etc.  

    The statements should include their 
observations as to the circumstances which 
resulted in right wrist injuries and 
lacerations, to include whether his 
service-connected problems, particularly 
his right lower extremity disabilities, 
appeared, from their perspective, to have 
caused, in any contributed to, or had any 
impact on those circumstances, e.g., 
caused him to fall, precluded his being 
unable to stop himself once falling, etc., 
in which case this should be detailed by 
any affiants.  The VARO should assist him 
to the extent possible.  
    
    All feasible avenues of development 
should be pursued, and the Veteran should 
be encouraged to think about who may have 
been present at or shortly after (e.g., 
emergency crews on the scene) the 
injuries, and obtain comments from these 
observers so he may be able to document 
the circumstances as required to 
positively resolve his claim.

3.  The case should then be reviewed and 
if the decision remains unsatisfactory, a 
SSOC should be issued and the Veteran and 
his representative should be afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The Veteran 
need do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


